Exhibit 10.5

March 21, 2013

HF2 Financial Management Inc.

999 18th Street, Suite 3000

Denver, Colorado 80202

 

  Re: Initial Public Offering

Gentlemen:

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between HF2
Financial Management Inc., a Delaware corporation (the “Company”), and
EarlyBirdCapital, Inc., as Representative (the “Representative”) of the several
Underwriters named in Schedule I thereto (the “Underwriters”), relating to an
underwritten initial public offering (the “IPO”) of the Company’s Class A common
stock, par value $0.0001 per share (the “Common Stock”). Certain capitalized
terms used herein are defined in paragraph 13 hereof.

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon Oscar J. Junquera (“Junquera”) as a
director and PanMar Capital llc as a stockholder of the Company, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Company as follows:

1. The undersigned acknowledge and agree that with respect to any Target
Business the Company seeks to acquire that is affiliated with the undersigned or
any other Insider, the Company will be required to obtain (i) a fairness opinion
from an independent investment banking firm which is a member of Financial
Industry Regulatory Authority that the Initial Business Combination is fair to
the Company’s unaffiliated stockholders from a financial point of view and
(ii) approval of a majority of the Company’s disinterested and independent
directors (if the Company as any at that time).

2. The undersigned hereby agrees that in the event that the Company fails to
consummate an Initial Business Combination within 18 months from the date of the
Prospectus (or 24 months from the date of the Prospectus if the Company has
executed a letter of intent, agreement in principle or definitive agreement for
an Initial Business Combination within 18 months from the date of the Prospectus
but has not completed the Initial Business Combination within such 18-month
period), the undersigned shall take all reasonable steps to cause the Company as
promptly as possible but no more than 10 business days after the expiration of
such 18-month or 24-month period, as applicable, to redeem 100% of the
outstanding IPO Shares for a pro rata portion of the funds held in the Trust
Account (including any accrued interest, but subject to any provision for
creditors required by applicable law) and then seek to dissolve and liquidate.
The undersigned hereby agrees not to take any action to cause or permit the
Company to extend time periods described in the preceding sentence.



--------------------------------------------------------------------------------

3. None of the undersigned nor any of their respective affiliates will be
entitled to receive and will not accept any compensation for services rendered
to the Company prior to or in connection with the consummation of an Initial
Business Combination (regardless of the type of transaction that it is). Each of
the undersigned shall be entitled to reimbursement from the Company for his or
its reasonable out-of-pocket expenses incurred in connection with seeking and
consummating an Initial Business Combination; provided, however, that unless and
until the consummation of an Initial Business Combination such out-of-pocket
expenses may be reimbursed only using funds held outside of the Trust Account
and interest income on the Trust Account. In addition, PanMar Capital llc will
be entitled to repayment of the non-interest bearing loan made by it to the
Company to cover offering expenses, in accordance with the terms of the
Promissory Note, dated as of November 30, 2012 made by the Company in favor of
PanMar Capital llc.

4. None of the undersigned nor any of their respective affiliates will be
entitled to receive or accept a finder’s fee or any other compensation in the
event the undersigned or any affiliate of the undersigned originates an Initial
Business Combination.

5. Junquera agrees to be a director of the Company until the earlier of the
consummation by the Company of an Initial Business Combination or the
liquidation of the Company. Junquera’s biographical information furnished to the
Company and the Representative and attached hereto as Exhibit A is true and
accurate in all respects and does not omit any material information with respect
to the undersigned’s background. Junquera’s Director and Officer Questionnaire
and FINRA Questionnaire furnished to the Company and the Representative is true
and accurate in all respects. Junquera represents and warrants that:

(a) he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

(b) he has never been convicted of or pleaded guilty to any crime (i) involving
any fraud, (ii) relating to any financial transaction or handling of funds of
another person, or (iii) pertaining to any dealings in any securities and he is
not currently a defendant in any such criminal proceeding; and

(c) he has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked.

6. Junquera agrees to present to the Company for its consideration, prior to
presentation to any other person or company, any suitable opportunity to acquire
an operating business, until the earlier of the consummation by the Company of
the Initial Business Combination or the liquidation of the Trust Account,
subject to any pre-existing fiduciary obligations Junquera may have.

7. Each of the undersigned has full right and power, without violating any
agreement by which the undersigned is bound, to enter into this letter agreement
and, in the case of Junquera, to serve as a director of the Company.

 

2



--------------------------------------------------------------------------------

8. PanMar Capital llc agrees to vote any IPO Shares held by it in favor of any
proposed Initial Business Combination.

9. PanMar Capital llc agrees not to convert any IPO Shares purchased in or after
the IPO in connection with a stockholder vote to approve an Initial Business
Combination.

10. PanMar Capital llc agrees to waive any conversion rights with respect to any
Founders’ Common Stock, Sponsors’ Common Stock and/or any IPO Shares it may hold
in connection with any such vote to amend the Company’s Amended and Restated
Certificate of Incorporation.

11. Each of the undersigned acknowledges that the undersigned has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other assets of the Company as a result of any liquidation of the
Trust Account with respect to any shares of Founders’ Common Stock or Sponsors’
Common Stock held by the undersigned. In the event of the liquidation of the
Company, Junquera agrees to advance to the Company the funds necessary to
complete the Company’s liquidation to the extent that the Company does not have
sufficient funds to complete such liquidation outside of the Trust Account.
Junquera agrees not to seek repayment of such advances from the Company or
holders of the IPO Shares.

12. This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (a) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive and (b) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

13. As used herein:

(a) “Initial Business Combination” shall mean the acquisition by the Company,
whether through a merger, share exchange, asset acquisition, stock purchase,
reorganization, recapitalization or similar type of transaction, of one or more
business or entities (“Target Business” or “Target Businesses”), whose
collective fair market value is equal to at least 80% of the balance in the
Trust Account and resulting in ownership by the Company or the holders of IPO
Shares of at least 51% of the voting equity interests of the Target Business or
Businesses or all or substantially all of the assets of the Target Business or
Businesses;

(b) “Insiders” shall mean all officers, directors and stockholders of the
Company immediately prior to the IPO;

(c) “Founders’ Common Stock” shall mean all of the shares of Common Stock of the
Company acquired by an Insider prior to the IPO for a price of approximately
$0.005875 per share;

 

3



--------------------------------------------------------------------------------

(d) “IPO Shares” shall mean the shares of Common Stock issued in the Company’s
IPO;

(e) “Prospectus” shall mean the final prospectus relating to the IPO; and

(f) “Sponsors’ Common Stock” shall mean all of the shares of Common Stock of the
Company acquired by an Insider prior to the IPO for a price of $10.00 per share;

(g) “Trust Account” shall mean the trust account into which a portion of the net
proceeds of the Company’s IPO will be deposited.

14. Each of the undersigned acknowledges and understands that the Underwriters
and the Company will rely upon the agreements, representations and warranties
set forth herein in proceeding with the IPO. Nothing contained herein shall be
deemed to render the Underwriters a representative of, or a fiduciary with
respect to, the Company, its stockholders or any creditor or vendor of the
Company with respect to the subject matter hereof.

15. This letter agreement, and the exhibits thereto, constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and supersede all prior understandings, agreements, or
representations by or among the parties hereto, written or oral, to the extent
they relate in any way to the subject matter hereof or the transactions
contemplated hereby. This letter agreement may not be changed, amended, modified
or waived (other than to correct a typographical error) as to any particular
provision, except by a written instrument executed by the parties hereto.

16. Neither party may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This letter agreement shall be binding on the
undersigned and each of the undersigned’s heirs, personal representatives,
successors and assigns.

17. Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

18. This letter agreement shall be binding on each of the undersigned and such
person’s respective successors, heirs, personal representatives and assigns.
This letter agreement shall terminate on the earlier of (a) the consummation of
an Initial Business Combination and (b) the liquidation of the Company;
provided, that such termination shall not relieve any of the undersigned from
liability from any breach of this letter agreement prior to its termination.

[Remainder of page left intentionally blank.]

 

4



--------------------------------------------------------------------------------

PanMar Capital llc /s/ Oscar J. Junquera

By: Oscar J. Junquera

 

Address:

/s/ Oscar J. Junquera

Oscar J. Junquera

 

Address:

 

5



--------------------------------------------------------------------------------

Acknowledged and agreed:

 

HF2 Financial Management Inc.

By:  

/s/ R. Bradley Forth

  Name:   R. Bradley Forth   Title:  

Executive Vice President, Chief

Financial Officer and Secretary

 

6



--------------------------------------------------------------------------------

Exhibit A

Oscar J. Junquera. Mr. Junquera has been a Director since February 2013.
Mr. Junquera is the founder and Managing Partner of PanMar Capital llc, a
private equity and investment banking firm specializing in the financial
services sector, which he founded in 2008. Mr. Junquera started his career with
Blyth Eastman Paine Webber in 1980 as an Associate in the Investment Banking
Division. He was appointed Managing Director in 1988, Group Head—Financial
Institutions in 1990, and a member of the Investment Banking Executive Committee
in 1995, subsequent to the firm’s acquisition of Kidder, Peabody & Co. Upon the
sale of PaineWebber Group to UBS AG in 2000, Mr. Junquera was appointed Global
Head of Asset Management Investment Banking and held that position until 2007.
He was responsible for establishing and building the bank’s franchise with
mutual fund, institutional, high net worth and alternative asset management
firms, as well as banks, insurance and financial services companies active in
asset management. Mr. Junquera is a director of North Star Realty Finance Corp.
and Toroso Investments LLC. Mr. Junquera holds a B.S. from the University of
Pennsylvania’s Wharton School and an M.B.A. from Harvard Business School. He is
on the Board of Trustees of the Long Island Chapter of the Nature Conservancy
and is a Patron/Contributor to the Boys Club of New York, Lenox Hill
Neighborhood House and the Museum of the City of New York.

 

7